BUCK, J.
(dissenting).
I dissent. I think that it is apparent from the face of the assignment itself that it was intended to be, and was in fact, made under the insolvency law of 1881. The rule laid down in the foregoing opinion is objectionable in this: that it permits an assignor to use his own discretion as to how far he may go in making the assignment effectual, and thus place his own arbitrary restrictions and limitations upon the various provisions of the law. Under such a right he can make an assignment by piecemeal, and not as an entirety, so far as concerns the law, — a practice which may lead to great uncertainty and confusion and is liable to fritter away the real and beneficial purpose of the insolvency law.